Citation Nr: 9901187	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-31 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for arthritis of the 
knees and ankles as secondary to service-connected 
disabilities of the lower extremities.

3.  Entitlement to service connection for arthritis of the 
lumbar spine as secondary to service-connected disabilities 
of the lower extremities. 

4.  Entitlement to a compensable rating for bilateral hearing 
loss.

5.  Entitlement to special monthly compensation based on the 
loss of use of the right foot.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1943 to 
August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for arthritis of 
the lumbar spine, knees and ankles as secondary to the 
service-connected disabilities of the lower extremities; and 
a November 1996 rating decision which denied service 
connection for tinnitus, denied a compensable rating for 
bilateral hearing loss, and denied entitlement to special 
monthly compensation based on the loss of use of the right 
foot.  

The issue of entitlement to special monthly compensation 
based on the loss of use of the right foot will be addressed 
in the Remand that follows this decision.  


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma in service.  

2.  No competent evidence has been presented to show that the 
veteran has tinnitus due to acoustic trauma or injury in 
service.  

3.  No competent evidence has been presented to show that any 
arthritis of the knees and ankles is causally related to a 
service-connected disability.  

4.  Medical evidence establishes that the veteran's arthritis 
of the lumbar spine was aggravated by his service-connected 
disabilities of the lower extremities.  

5.  The veteran has level IV hearing in the right ear and 
level II hearing in the left.  



CONCLUSIONS OF LAW

1.  The claims for service connection for tinnitus, and 
arthritis of the knees and ankles are not well grounded.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(a), 3.310(a) (1998).  

2.  Service connection for arthritis of the lumbar spine is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (1998).  

3.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  4.85, 4.87, Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reveal that the veteran sustained 
injuries to the lower extremities when a gun exploded during 
target practice in England.  Presently, his service-connected 
disabilities include:  residuals of a gunshot wound to the 
left foot, with ankylosis, shortening of the left great toe 
and deformity of the second and third toes, currently 
evaluated as 30 percent disabling; residuals of a gunshot 
wound to the right foot, with amputation of ¾ of the distal 
phalanx of the right great toe, currently evaluated as 20 
percent; residuals of an amputation of the distal phalanx of 
the right index finger, currently evaluated as 10 percent 
disabling; scar of the anterior aspect of the right leg, 
currently evaluated as 10 percent disabling; and bilateral 
hearing loss which is noncompensable.  

A VA clinical record dated in February 1949 notes that the 
veteran was hospitalized with a history of having suffered a 
skull fracture on January 6, 1949.  As a result, he had been 
hospitalized at a private facility for 10 days.  A 
neurosurgical consult on February 27, 1949 found no residuals 
of the skull fracture.  

On VA examination in May 1995, the impression was status post 
old shrapnel wounds to the feet and legs; and severe spinal 
stenosis at L4/5 and moderate spinal stenosis at L3/4.  X-
rays of the knees showed no significant degenerative 
narrowing.  The examiner opined that arthritis in both knees 
and ankles and the low back disability noted on CT scan were 
not related to the veteran's favoring his right foot.  

On VA audiological examination in July 1996, the veteran gave 
a history of acoustic trauma in service when a 155 Howitzer 
exploded.  He related that it resulted in a loud, constant, 
high ringing in both ears, right greater than left.  He could 
not distinguish speech sounds over the buzzing.  Audiometric 
studies revealed puretone air conduction thresholds of 25, 
70, 70, and 75 decibels in the right ear and 25, 50, 70 and 
80 decibels in the left ear at 1,000, 2,000, 3,000, and 4,000 
hertz respectively.  The average puretone threshold was 60 
decibels for the right ear and 56 decibels for the left ear.  
His speech discrimination was 80 percent for the right ear 
and 90 percent for the left.  The diagnosis was normal 
hearing from 250 to 1000 hertz, bilaterally, with a moderate 
to severe sensorineural hearing loss from 1500-8000 hertz, 
bilaterally.  

On VA examination in August 1996, the veteran reported that 
he was on active duty in the Army during World War II in an 
artillery division.  During a practice session, a shell 
exploded, killing several of his comrades.  He sustained 
shrapnel wounds to both lower extremities, mostly in the 
feet, but also in the right thigh.  Since those injuries, he 
walked with a limp and has had chronic pain in both legs.  In 
the past few years, he noticed increasing back pain and more 
difficulty walking.  He had also been told that he had mild 
right foot drop which resulted in his occasionally catching 
his toes when he walked long distances.  He felt slightly 
unsteady on his feet.  The examiner noted that he walked with 
a significantly antalgic gait and utilized a cane.  He had a 
reduced stance phase on the right lower extremity and just 
barely cleared his toes with a swing through on the right 
side.  He ambulated with a slightly forward flexed trunk 
posture with slight knee flexion bilaterally.  Examination of 
the right lower extremity revealed a well-healed traumatic 
scar on the anterior medial thigh.  He also had multiple 
small, well-healed scars on the anterior portion of the lower 
leg and foot.  He had an obvious marked deformity of the 
second toe on the right foot.  Sensory testing revealed 
significant sensory loss in the L5 distribution.  He was 
unable to stand on his toes and had no significant active 
movement of the great toe.  Examination of the left lower 
extremity revealed a surgically fused great toe with a 
lateral/dorsolateral surgical scar.  There was no MCP or IP 
joint movement, actively or passively.  There were no 
significant dermatomal sensory losses.  Examination of the 
lumbar spine revealed mildly exaggerated thoracic kyphosis 
and a significant flattening of the lumbar lordosis.  He had 
mild tenderness to palpation over the L5-S1 and S1-S2 areas; 
his range of motion was reduced; and he had positive straight 
leg raising on the right side.  X-rays of the spine taken in 
November 1994 revealed significant spinal stenosis at L3-L4 
and associated degenerative disc and joint changes.  Prior x-
rays of the knees revealed some chondrocalcinosis and mild 
patellar spurring.  Prior x-rays of the ankles revealed small 
osteophytic spurring at several of the tarsal bones and at 
the subtalar area.  The diagnoses were:  chronic bilateral 
foot and ankle pain related to the traumatic blast injury; 
mild right ankle dorsiflexor weakness secondary to a probable 
right L5 radiculopathy; and chronic low back pain secondary 
to advanced degenerative joint disease and osteoarthritis of 
the spine.  The examiner commented that, considering the 
veteran's bilateral foot injuries and asymmetric gait, he 
believed that it was highly probable that this was 
contributory in accelerating the osteoarthritis in the spine.  

II.  Analysis

A.  Service Connection

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Certain chronic disease will be presumed to have been 
incurred in service under the circumstances outlined in 
38 C.F.R. § 3.307 even though there is no evidence of such 
disease during the period of service.  Arthritis which 
becomes manifest to a compensable degree within one year 
following the veterans discharge from service shall be 
considered to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a); see also, Allen v. Brown, 7 
Vet. App. 439 (1995) (recognizing that service connection may 
be established for a nonservice-connected disability 
aggravated by a service-connected disability).  In order to 
show that a disability is proximately due to or the result of 
a service connected disease or injury, the veteran must 
submit competent medical evidence showing that the 
disabilities are causally related.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994).

1.  Tinnitus, and Arthritis of the Knees and Ankles

The threshold question on these issues is whether the veteran 
has presented well grounded claims.  If he has not, the 
claims must fail and there is no further duty to assist in 
the development of those claims.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

A well grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  To be plausible, there must be 
competent evidence of a current disability (medical 
diagnosis), of incidence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Service medical records do not show any evidence of tinnitus 
at discharge, but it has previously been established that the 
veteran was exposed to acoustic trauma in service during the 
incident in which he injured his lower extremities.  On VA 
audiological evaluation in August 1996, the veteran 
complained of a constant ringing in both ears, right greater 
than left.  However, tinnitus was not diagnosed and the 
examiner did not note that the ringing was related to 
acoustic trauma in service.  It is noteworthy that the 
veteran had a postservice skull fracture (in January 1949).  
Without competent (medical) evidence of a relationship 
between any current tinnitus and service, the claim is not 
well grounded and must be denied.  See 38 C.F.R. § 3.303; 
Caluza, supra.  

The Board also concludes that the claim for service 
connection for arthritis of the knees and ankles is not well 
grounded and must be denied.  The veteran does not assert and 
the evidence does not show that arthritis of the knees and 
ankles was manifested in service or within the first post-
service year.  Hence, direct or presumptive service 
connection has not been established.  38 C.F.R. §§ 3.303, 
3.307, 3.309(a).  

The veteran essentially asserts the he has arthritis in his 
knees and ankles because of his service-connected 
disabilities of the lower extremities.  The record does show 
that the veteran sustained injuries to the lower extremities 
in service, and service connection has been established for, 
inter alia, residual disability of the ankles since 1946.  On 
VA examination in August 1996, it was noted that x-rays of 
the ankles revealed small osteophytic spurring at several of 
the tarsal bones and at the subtalar area, and x-rays of the 
knees revealed chondrocalcinosis and mild patellar spurring. 
Chronic bilateral foot pain and loss of range of motion of 
the left great toe (symptoms presumably encompassed in the 
residual gunshot wound ratings that are presently in effect) 
were diagnosed.  A VA examiner in May 1995 noted that 
arthritis in both knees and ankles was not related to the 
veteran's favoring of his right foot.  Arthritis of the knees 
and ankles has not been specifically diagnosed on X-ray 
examinations; nevertheless based on the May 1995 VA 
examiners opinion and other evidence of record, we may 
concede that the veteran indeed has such disability.  A well 
grounded claim of secondary service connection, however, 
also requires competent evidence of a nexus between the 
disability for which secondary service connection is claimed 
and one that is already service-connected.  38 C.F.R. 
§ 3.310(a).  Nexus is a medical question, and the veteran has 
submitted no medical evidence supporting his position.  The 
only competent (medical) evidence in this matter is the 
opinion of the May 1995 VA examiner to the effect that no 
such relationship exists.  

To the extent that the veteran asserts that arthritis of the 
knees and ankles is related to his injuries in service or to 
his service-connected disabilities, the Board notes that 
assertions of medical relationship, causation or diagnosis, 
made by anyone lacking the medical training and expertise to 
enter such a judgment, including statements of the veteran, 
cannot constitute evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
King, supra.  The Board finds that without competent evidence 
(i.e., medical opinion) of a nexus between the claimed 
disability and an injury in service or a service-connected 
disability, the claim is not well grounded.  Caluza, Jones, 
supra.  Therefore, service connection for arthritis of the 
knees and ankles must be denied.  

2.  Arthritis of the Lumbar Spine

Initially, we note that we have found that this claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) because 
supporting evidence shows that the claim is plausible.  
Caluza, Epps, supra.  

The veteran does not contend, and the evidence does not show, 
that his arthritis of the lumbar spine was manifested in 
service or within one year of his discharge.  As such, direct 
or presumptive service connection is not warranted.  
38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).  However, the Board 
concludes that service connection for arthritis of the lumbar 
spine as secondary to the veteran's service-connected 
disabilities of the lower extremities may be granted.  On VA 
examination in August 1996, chronic low back pain secondary 
to advanced degenerative joint disease and osteoarthritis of 
the spine was diagnosed.  The examiner commented that it was 
highly probable that the veteran's bilateral foot injuries 
and asymmetric gait accelerated the osteoarthritis of the 
spine.  This opinion establishes that a non-service connected 
disability was aggravated by a service-connected disability.  
As such, secondary service connection is warranted.  
38 C.F.R. § 3.310(a); Allen, supra.  The Board notes that 
while the previous examiner commented in May 1995 that the 
veterans arthritis of the back was not related to his 
favoring of the right foot, he did not explain the rationale 
for his opinion or attribute it to any other cause.  As a 
result, the Board found the August 1996 findings to be more 
persuasive.  

B.  Increased Rating

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 
38 C.F.R. § 4.87 establish eleven auditory acuity levels from 
level I for essentially normal acuity to level XI for 
profound deafness.  Tables VI and VII as set forth in § 4.87 
are used to calculate the rating to be assigned.

The provisions of 38 C.F.R. § 4.85 require that certain 
controlled speech discrimination tests and puretone 
audiometry tests be conducted in order to rate defective 
hearing.  This was done by the VA in July 1996.  The chief of 
the VA audiology clinic that performed the testing certified 
the speech recognition score and puretone thresholds which 
provided the best estimate of the veteran's organic hearing.  
38 C.F.R. § 4.87.  

The findings on the veterans July 1996 examination correlate 
to a designation of level IV hearing in the right ear and 
level II hearing in the left ear.  Table VII of § 4.87 
provides for a noncompensable evaluation under Code 6100 when 
the veteran has those levels of hearing.  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Here, such mechanical application of the rating 
schedule results in a noncompensable rating under Code 6100.  
Consequently, a compensable rating for the veteran's 
bilateral hearing loss is not warranted.  


ORDER

Service connection for tinnitus, and arthritis of the knees 
and ankles is denied.

Service connection for arthritis of the lumbar spine as 
secondary to service-connected disabilities of the lower 
extremities is granted.  

A compensable rating for bilateral hearing loss is denied.  


REMAND

To demonstrate loss of use of a foot, the evidence must show 
that no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below the knee with use of a suitable 
prosthetic appliance.  The determination must be made on the 
basis of the actual remaining function of the foot, i.e., 
whether the acts of balance and propulsion, etc. could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 4.63.  

The veteran reported that he was told that he had right 
footdrop; and on VA examination in August 1996, it was noted 
that his right foot just barely cleared his toes with swing 
through.  It was also reported that the veteran walked with 
an antalgic gait and used a cane.  However, the examiner did 
not clearly diagnose drop foot or note that the veteran 
had lost the use of the right foot.  Therefore, the Board 
finds that additional development is necessary.  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veterans claim, the case is REMANDED to the 
RO for the following:  

1.  The RO should obtain copies of all 
current medical records (VA and private) 
related to treatment for the right lower 
extremity that are not in the veteran's 
file and associate them with the claims 
folder.  

2.  The RO should schedule the veteran 
for an examination by an orthopedic 
specialist to determine whether or not he 
has lost the use of his right foot.  The 
examiner should specifically note whether 
or not the veteran has right footdrop and 
comment as to what actual remaining 
function the veteran has in the right 
foot, indicating specifically whether the 
remaining abilities, such as of balance, 
propulsion, etc. could be accomplished 
equally well by an amputation stump with 
prosthesis.  The rationale for any 
opinion expressed should be explained 
fully and the veteran's claims folder as 
well as the provisions of 38 C.F.R. 
§ 4.63 should be available to the 
examiner for review in conjunction with 
the examination.  

3.  Thereafter, the RO should then 
readjudicate the issue of entitlement to 
special monthly compensation based on 
the loss of use of the right foot.  If 
the claim remains denied, the veteran 
and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to the issue addressed in the remand because a remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
